El Juez Asociado Señok De Jesús
emitió la opinión del tribunal.
Eduardo Rivera Colón obtuvo un acto preliminar de injunction dirigido contra Jorge Colón Meléndez, ordenándole que se abstuviese de seguir cultivando cierta finca de la que el demandante alegaba ser dueño. El injunction preliminar fué decretado previa fianza por $500 en la cual se obligaron solidariamente el principal y los fiadores a resarcir al de-mandado de los daños y perjuicios que pudieran causarle con motivo del injunction en caso de resolverse en definitiva que el peticionario no tenía derecho a ese remedio. Poste-riormente se dictó un injunction perpetuo, pero este Tribunal revocó la sentencia y anuló el auto de injunction. Una vez revocada la sentencia, el demandado, como un iñcidente del pleito de injunction, radicó una moción en la corte inferior titulada “Moción sobre Confiscación de Fianza”. En dicha moción, luego de referirse a la fianza y de alegar que 'había sufrido daños por la cantidad de $622, solicitó se con-fiscase la fianza. Se opuso el demandante por el fundamento de que esa reclamación sólo podía hacerse mediante un pleito plenario de daños y perjuicios y no por moción, y la corte sostuvo la contención del demandante.
El título de la moción, así como algunas de sus alegacio-nes, parecen indicar que el demandado cree que por el solo hecho de alegar los daños sufridos tiene derecho a que la corte le conceda por vía de compensación el montante de M fianza, como si esta última hubiese sido prestada en un caso 'criminal. Conviene aclarar que el demandado sólo tiene de-*751reclio a la compensación de los daños realmente sufridos y en ningún caso la sentencia contra los fiadores podrá exce-der del montante de la fianza.
No abrigamos duda alguna de qne el demandado pnede reclamar sus daños mediante nn pleito plenario como resol-vió la corte. Pero ello, no implica qne no pueda reclamarlos mediante moción como nn incidente del pleito de injunction. Se lia resnelto por el Tribunal Supremo de los Estados Uni-dos que los fiadores en el pleito de injunction son cuasi par-tes y al prestar la fianza se someten a la jurisdicción del tribunal en relación con el pleito de injunction. Babbitt v. Finn, 101 U. S. 7, 15, citado con aprobación en Pease v. Rathbun-Jones Eng. Co., 243 U. S. 273. Siempre que el principal y los fiadores sean debidamente notificados de la moción y ten-gan su día en corte, el procedimiento para recobrar los da-ños sufridos cumple con la cláusula del debido proceso de ley.
La cuestión que suscitó el demandante y sostuvo la corte inferior ha sido discutida repetidas veces por el Tribunal Supremo de los Estados Unidos en relación con procedi-mientos de injunction originados en las cortes federales. Como es sabido, hasta que las Eeglas de Procedimiento en Casos Civiles fueron aprobadas por dicho Tribunal Supremo, en las cortes federales se mantuvo la separación de la ju-risdicción de equidad de la ley. A pesar de esta separa-ción, la constante jurisprudencia del Tribunal Supremo de Estados Ponidos ha sostenido que dentro del injunction, que es una acción en equidad, el demandado puede reclamar los daños sufridos con motivo de dicho, procedimiento a pesar de que este último es una acción en ley. Ha dicho el Tribunal que una vez que -la corte de equidad adquiere jurisdic-ción sobre el caso principal, la tiene sobre sus incidentes aunque éstos sean de naturaleza legal y no de equidad. Se ha dicho también por el mismo Tribunal que es mejor prác-tica resolver la cuestión como un incidente del pleito de in*752junction, toda vez que el procedimiento es más rápido y me-nos costoso para las partes y que a ningún fin práctico con-duciría obligarlas a recurrir a nna acción separada de da-ños y perjuicios. Russell v. Farley, 105 U. S. 433, 444; Pease v. Rathbun-Jones Eng. Co., supra, a la pág. 278; y el más reciente de Commission v. Brashear Lines, (1941) 312 U. S. 621, 629. Y si esto podía hacerse en una corte de equidad, con mucha más razón puede hacerse en nuestras cortes de distrito, donde no existe la división entre la ley y la equidad.
Los casos de este Tribunal citados por la corte inferior en apoyo de su resolución no están en conflicto con la regla que acabamos de exponer. El caso de Quiñones v. The American Railroad Co. of P. R., 17 D.P.R. 267, uno de los citados por la corte inferior, contiene un dictum al asegurar que el procedimiento a seguir para hacer efectiva la fianza debe ser mediante un pleito de daños y perjuicios, y cita con apro-bación un antiguo caso de California que así lo sostiene. Pero en dicho caso de Quiñones se trataba de una fianza en metálico depositada por la demandante en la corte inferior y por consiguiente no existían fiadores personales contra los cuales pudiese seguirse procedimiento alguno. Y el caso de San Juan Racing and Sporting Club v. Castro, 38 D.P.R. 335, sólo establece que el demandado en el caso de injunction que reclame los daños sufridos con motivo de dicho pro-cedimiento, puede incluir en su reclamación lo que por con-cepto de honorarios de abogado hubiese tenido que pagar al defenderse del caso de injunction. En el mismo sentido que el anterior se pronuncian los casos de Burgos Macías v. Esteves, 38 D.P.R. 443, y Sucesión Jiménez v. Cruz, 31 D.P.R. 254. En el de Serrallés v. Saurí, 44 D.P.R. 402, tampoco se discute la cuestión aquí envuelta sino la de la clase de da-ños que pueden reclamarse contra el principal y los fiadores. Y por último, no vemos qué aplicación pueda tener a este caso lo resuelto en Cintrón v. Insular, etc., y Balbaño, 58 D.P.R. 821.
*753A nuestro juicio la corte inferior cometió error al dene-gar las pretensiones del demandado por el solo hecho de no haber recurrido a una acción de daños y perjuicios indepen-diente del pleito principal de injunction.
Por lo tanto, procede anular la orden recurrida y devol-ver el caso a la corte inferior para ulteriores procedimier,t-tos no inconsistentes con <esta opinión.
El Juez Asociado Sr. Snyder no intervino.